ON APPELLANT’S MOTION FOR REHEARING
DICE, Judge.
Appellant again urges that it was error for the court to permit the prosecutrix to testify while she was pregnant and insists that as a result of her testifying and being cross-examined in such condition the jury was prejudiced against him. There is nothing in the record to support appellant’s contention that the jury was prejudiced against him and as stated in our original opinion we know of no reason to delay the prosecution until after the child is born.
We have again reviewed the evidence in the light of appellant’s contention and remained convinced that it is sufficient to support the conviction.
In re-urging his contention that the court erred in failing to instruct the jury that the acts and declarations of the prosecutrix subsequent to the act of intercourse might not be used to corroborate her testimony, appellant refers to certain testimony of the prosecutrix which he insists required such an instruction. An examination of this testimony reflects that it is testimony concerning subsequent acts and declarations of the appellant rather than acts and declarations of the prosecutrix and did not require the instruction.
*135The appellant’s motion for rehearing is overruled.
Opinion approved by the Court.